     Case 18-68840-jrs Doc 65-2 Filed 12/12/19 Entered 12/12/19 19:22:34           Desc
Exhibit Affidavit of Debtor Non-Compliance with Terms of Strict Compliance Order   Page 1 of 5
     Case 18-68840-jrs Doc 65-2 Filed 12/12/19 Entered 12/12/19 19:22:34           Desc
Exhibit Affidavit of Debtor Non-Compliance with Terms of Strict Compliance Order   Page 2 of 5
     Case 18-68840-jrs Doc 65-2 Filed 12/12/19 Entered 12/12/19 19:22:34           Desc
Exhibit Affidavit of Debtor Non-Compliance with Terms of Strict Compliance Order   Page 3 of 5
     Case 18-68840-jrs Doc 65-2 Filed 12/12/19 Entered 12/12/19 19:22:34           Desc
Exhibit Affidavit of Debtor Non-Compliance with Terms of Strict Compliance Order   Page 4 of 5
     Case 18-68840-jrs Doc 65-2 Filed 12/12/19 Entered 12/12/19 19:22:34           Desc
Exhibit Affidavit of Debtor Non-Compliance with Terms of Strict Compliance Order   Page 5 of 5
